Citation Nr: 1228031	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran's claim for entitlement to service connection for bilateral hearing loss was reopened by a November 2011 Board decision.  The issue (on the merits) was remanded for further development.  The indicated development has been completed and the claims file has been returned to the Board.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for bilateral hearing loss.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is noted that, for the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Moreover, from a clinical standpoint, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

It is recognized that the Veteran is competent to report observable symptoms, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is additionally noted that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even in the absence of documented treatment for several decades, lay evidence could serve to enable a grant of service connection if such reported history is credible.  Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran here contends that his hearing loss is related to in-service exposure to noise and/or in-service ear infections and that such hearing loss has continued from service to the present time.  More specifically, he has indicated a history of in-service noise exposure and ear infections due to diving in un-hygienic waters in the Anacostia River.

The Veteran's primary specialty, as indicated on his DD 214, was as an engineer and a diving officer.  He retired in 1986 with more than twenty-one years of active service in the Navy.

The service treatment records reflect treatment for persistent external otitis in October 1965 while the Veteran was attending deep sea diving school in Washington, D.C.  Additionally, the Veteran had audiometric testing on many occasions during his time on active duty.  His first hearing test completed with an audiometer (rather than whisper testing) is dated August 1968, with results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
0
-5
-5
-5
0

The Board notes that the Veteran's service treatment records contain many audiometric results which indicate a loss of hearing ability, when compared to the August 1968 testing.  The Veteran's audiometric test on his separation examination, in May 1986, indicates:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15/10
0
10
5
LEFT
10
5
10
5
10


The Board notes that the Veteran's most recent private audiologic examination dated in May 2008 indicates borderline normal to moderate sensorineural hearing loss.  

At his May 2011 hearing, the Veteran indicated that he had experienced hearing loss since the middle of his career.  Additionally, his spouse submitted a statement which indicates that he had complained to her of hearing loss beginning in either the late 1970s or the early 1980s.

On a VA authorized audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
35
45
LEFT
25
30
30
35
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  

The Board recognizes that August 2007 and January 2012 VA examination reports indicate that that the Veteran's hearing loss was not related to active service, but instead was attributable to aging or was not related to service as there was no significant threshold shift noted on his discharge audiometric testing.  While the conclusions of a physician are medical findings that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept an examiner's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes in this regard that the August 2007 and January 2012 VA examiners did not account for the Veteran's reported continuity of symptoms.  Additionally, they did not explain the aforementioned documented in-service hearing degradation.

In sum, the evidence indicates that the Veteran's military specialty was consistent with noise exposure.  Moreover, he and his spouse have credibly reported a continuity of symptomatology.  As hearing loss is capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the in-service audiometric findings do appear to indicate some loss of auditory acuity, as noted previously.  Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


